Exhibit 10.3

CONSULTING SERVICES AGREEMENT

This Consulting Services Agreement (this “Agreement”) is entered into effective
as of January 7, 2016 (the “Effective Date”), by and between Greenbrier Leasing
Company LLC, an Oregon limited liability company (“Client”), and Charles J.
Swindells, an individual (“Consultant”).

WHEREAS, Client desires to retain Consultant to provide certain consulting
services to Client on the terms and conditions contained in this Agreement;

NOW THEREFORE, Client and Consultant hereby agree as follows:

 

SECTION 1 DUTIES OF CONSULTANT.

1.1. Consultant shall render advice and consultation to Client with respect to
strategic matters, new business development and government relations, and other
matters pertaining to the rail supply industry, all as assigned by William A.
Furman, President of The Greenbrier Companies, Inc. Consultant shall provide
independent advisory and consulting services to Client, rendering such services
in order to maintain, improve and extend the business of Client and further its
reputation and business interests. Consultant shall devote such time and effort
to the performance of his or her duties as shall be reasonably necessary.
Consultant agrees to fulfill Consultant’s obligations herein in a businesslike
manner, acting always in accordance with applicable laws and customs.

1.2. Consultant shall provide advice and recommendations to Client; all
decisions will be made solely by Client. Consultant shall have no authority to
contractually bind or obligate Client.

 

SECTION 2 TERM AND RENEWAL.

2.1. The term of this Agreement shall commence as of the Effective Date and
shall continue for a period of one year from that date, subject to automatic
renewal as provided for in Section 2.2 and early termination as provided for in
Section 7.

2.2. The term of this Agreement shall automatically renew for an additional one
year period on the first and each subsequent anniversary of the Effective Date
(each, an “Anniversary Date”), unless either Client or Consultant notifies the
other party not less than 30 days prior to the Anniversary Date of such party’s
intent not to renew the Agreement, or this Agreement is earlier terminated in
accordance with Section 7.

 

SECTION 3 CONSIDERATION.

Consideration for all services performed by Consultant pursuant to this
Agreement shall be paid promptly by Client as follows:

3.1. Client agrees to pay, and Consultant agrees to accept, as full compensation
for Consultant’s services hereunder, the sum of $120,000 per year, to be paid by
direct deposit to Consultant’s bank account in equal monthly installments, in
advance, on or about the eleventh day of each month during the engagement;
provided, however, notwithstanding anything to the contrary herein, in no event
shall Consultant be paid any amount of direct compensation during any 12-month
period within the last three years that would exceed the limitation on
compensation set forth in Section 303A.02(b)(ii) of the NYSE Listed Company
Manual and result in Consultant no longer being considered an “independent
director” thereunder.

 

Consulting Services Agreement

Page 1



--------------------------------------------------------------------------------

3.2. Client shall reimburse Consultant for all actual out-of-pocket expenses
reasonably incurred by Consultant on behalf of, and approved by, Client in
accord with Client’s normal expense reimbursement policies, including but not
limited to air fare or transportation costs; food and lodging costs;
long-distance telephone charges; and postage and express mail charges. Such
agreed-upon expenses and travel allowances shall be due and payable to
Consultant ten (10) days following the receipt by Client of a properly prepared
expense report in a form provided by Client and supporting documentation in a
form reasonably acceptable to Client.

3.3. Consultant is furnishing the services herein set forth as an independent
contractor and not as an employee. This Agreement is not intended to create a
partnership, joint venture, or any other entity or business association between
Client and Consultant. Consultant shall be responsible for his or her own acts,
and Client shall not be required to make provision for withholdings, taxes,
unemployment insurance, workers’ compensation insurance, or similar benefits.
Consultant is solely responsible for determining the methods and means used in
performing the services rendered to Client hereunder.

 

SECTION 4 COMPETITION.

During the term of Consultant’s engagement hereunder, and for a period of one
year thereafter, Consultant shall not, directly or indirectly:

4.1. Associate with (either as a stockholder, director, officer, manager,
consultant, advisor, employee, member, partner or otherwise, of or through any
corporation, partnership, limited liability company, association, firm or
otherwise), or engage in, participate in, or be connected in any manner with,
any enterprise or business that is engaged in the design, manufacture, purchase,
sale, lease, marketing or refurbishing of railroad freight cars or components
thereof in competition with Client or Client’s affiliates in any geographic
location in which Client or Client’s affiliates are engaged in business or
seeking to engage in business;

4.2. Employ (including retaining as a consultant), solicit for employment, or
advise or recommend to any other person, firm or entity that it employ or
solicit for employment, any current or future employee or consultant of Client
or any of its affiliates; or

4.3. Induce or attempt to persuade any current or future client, customer,
supplier, officer, employee, agent, manager, consultant, director or other
participant in Client or any of its affiliates to terminate such employment or
other relationship.

 

SECTION 5 CONFIDENTIAL INFORMATION.

During and after the term of the engagement, Consultant shall not use or
disclose to any person, firm or entity any Confidential Information (as defined
herein), except with the prior written consent of Client. “Confidential
Information” means all of Client’s proprietary information, including, without
limitation, financial data, documentation, trade secrets, information concerning
the operation, design and marketing of products, services or processes,
know-how, improvements, techniques, business plans and procedures, customer and
supplier lists and information, files and profiles, needs analyses,
calculations, data, manuals, specifications, performance standards, instructions
and inventions. The

 

Consulting Services Agreement

Page 2



--------------------------------------------------------------------------------

obligations imposed by this covenant shall not apply with respect to
(a) disclosure required by law, regulation or judicial process; provided that
Client shall have been given reasonable advance notice of the required
disclosure and Consultant shall cooperate with Client in limiting such
disclosure and in obtaining protective orders where appropriate; or
(b) information that is in the public domain.

 

SECTION 6 INDEMNIFICATION.

During the term of the engagement and thereafter, Consultant shall indemnify,
defend and hold Client harmless from and against all claims and actions and all
expenses incidental to such claims or actions, based upon or arising out of
damage to property or injuries to persons or other tortious acts caused or
contributed to by Consultant or anyone acting under his or her direction or
control or on his or her behalf in the course of performance under this
Agreement, provided Consultant’s aforesaid indemnity and hold-harmless agreement
shall not be applicable to any liability based upon the sole negligence of
Client. Consultant further indemnifies Client with respect to any and all income
tax, social security contributions and the like which may be found due from
Client on any payments or arrangements made under this Agreement together with
any interest, penalty or gross-up thereon.

 

SECTION 7 TERMINATION.

7.1. Notwithstanding any other provision herein, Consultant’s services may be
terminated by Client upon written notice to Consultant, effective immediately,
if Consultant shall have engaged in conduct which, in the opinion of the
President of Client, has brought or is likely to bring either Consultant or
Client into disrepute or has or is likely to impair Consultant’s ability to
provide services to Client or to do so in a manner or at a time reasonably
required by Client.

7.2. Notwithstanding anything herein to the contrary, either party may terminate
Consultant’s services under this Agreement, with or without cause, upon the
giving of ninety (90) days’ advance written notice to the other.

 

SECTION 8 ASSIGNMENT AND SUBCONTRACTING.

Consultant may not assign or transfer his interests or claims under this
Agreement, or subcontract his services hereunder, without the prior written
consent of Client.

 

SECTION 9 ATTORNEY FEES.

If suit or action is instituted in connection with any controversy arising out
of this Agreement, the prevailing party shall be entitled to recover, in
addition to costs, such sum as the court may adjudge reasonable as attorney fees
for services rendered before trial, during trial and in any appeals.

 

SECTION 10 APPLICABLE LAW AND VENUE.

10.1. This Agreement shall be binding on and shall be for the benefit of the
parties hereto and shall be governed by the laws of the State of Oregon.

10.2. Consultant hereby consents to the exclusive jurisdiction of, and venue in,
federal and/or state courts located in the State of Oregon, Multnomah County,
for any action arising out of or in connection with this Agreement.

 

Consulting Services Agreement

Page 3



--------------------------------------------------------------------------------

SECTION 11 NOTICES.

All notices required or permitted to be given under this Agreement shall be
given by certified or express mail to the parties at the addresses given herein.

 

SECTION 12 SEVERABILITY.

Any provision of this Agreement prohibited or unenforceable in any jurisdiction
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof, and any such prohibition
or unenforceability in one jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 13 COMPLETE AGREEMENT.

This Agreement replaces and supersedes the Prior Agreement and constitutes the
complete agreement between Consultant and Client. No representation or promise,
either oral or written, has been made except as specifically set forth herein.

 

CLIENT:       CONSULTANT:    Greenbrier Leasing Company LLC       Charles J.
Swindells    One Centerpointe Drive, Suite 200       500 NW Hilltop Road    Lake
Oswego OR 97035       Portland, OR 97210    Telephone: (503) 684-7000      
Telephone: (503) 803-7129    Facsimile: (503) 684-7553       Facsimile: (503)
227-2428    GREENBRIER LEASING COMPANY LLC    CHARLES J. SWINDELLS    By:   

/s/ Martin R. Baker

            Title:   

Senior Vice President

      Signature:   

/s/ Charles J. Swindells

   Date:   

January 15, 2016

      Date:   

January 8, 2016

  

 

Consulting Services Agreement

Page 4